                                         Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                  UNITED STATES DISTRICT COURT

                                  10                                NORTHERN DISTRICT OF CALIFORNIA

                                  11

                                  12     EPIC GAMES, INC.,                                Case No. 4:20-cv-05640-YGR
Northern District of California
 United States District Court




                                  13                  Plaintiff,                          TRIAL ORDER NO. 5 RE: (1) MOTION FOR
                                                                                          ADVERSE CREDIBILITY FINDING; (2)
                                  14            vs.                                       SEALING REQUESTS; (3) STIPULATIONS;
                                                                                          AND (4) RELATED CASES COUNSEL ACCESS
                                  15     APPLE INC.,                                      TO SEALED DOCUMENTS AND TRANSCRIPTS

                                  16                  Defendant.

                                  17     AND RELATED COUNTERCLAIM
                                  18

                                  19          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  20          The Court issues this Order with respect to several items on the docket:

                                  21      1. Motion for Adverse Credibility Finding (Dkt. No. 602)

                                  22          The Court has received defendant Apple Inc.’s motion for an adverse credibility finding as

                                  23   to Lori Wright, a witness from third party Microsoft Corporation. (Dkt. No. 602.) The Court

                                  24   understands that Microsoft intends to file a response to the pending motion. The Court therefore

                                  25   SETS the following briefing schedule on the motion: on or before May 17, 2021, Microsoft and

                                  26   plaintiff Epic Games, Inc. may file a response to the pending motion. Apple may thereafter file a

                                  27   reply on or before May 24, 2021. The Court will decide the motion on the papers unless

                                  28   otherwise so ordered by the Court.
                                         Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 2 of 8




                                   1      2. New Sealing Requests

                                   2          The Court has received several new requests to seal from both the parties and third parties.

                                   3          As the Court explained in both Pretrial Orders Number 7 and 9, as well as Trial Order 1:

                                   4                   Local Rule 79-5 provides that documents, or portions thereof, may be
                                                       sealed if a party “establishes that the documents, or portions thereof,
                                   5                   are privileged, protectable as a trade secret, or otherwise entitled to
                                                       protection under the law.” Civ. L. R. 79-5(b). In general, a “strong
                                   6                   presumption in favor of access” to court records exists, especially
                                                       during trial. At times, compelling reasons which are “sufficient to
                                   7                   outweigh the public’s interest in disclosure and justify sealing court
                                                       records exist when such ‘court files might have become a vehicle for
                                   8                   improper purposes,’ such as the use of records to . . . release trade
                                                       secrets.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,
                                   9                   1178 (9th Cir. 2006) (quoting Nixon v. WarnerCommc’ns, Inc., 435
                                                       U.S. 589, 598 (1978) (“[C]ourts have refused to permit their files to
                                  10                   serve as . . . sources of business information that might harm a
                                                       litigant’s competitive standing”).
                                  11
                                                       Here, and importantly, the gravamen of this case is business
                                  12                   competition, including whether competition exists; if so, among
Northern District of California
 United States District Court




                                                       which players; and how such competition influences the market. The
                                  13                   Court understands that the standard is more lenient when the
                                                       information concerns third parties, but this is not dispositive. The
                                  14                   third-party information must be balanced with the Court’s ultimate
                                                       resolution of the instant dispute which should be transparent in its
                                  15                   analysis. Accordingly, the Court makes the following findings based
                                                       upon the current state of the record:1
                                  16

                                  17   (Dkt. No. 547 at 1-2; Dkt. No. 564 at 1-2; Dkt. No. 594 at 2-3.)2 With this prior framework in

                                  18
                                              1
                                  19            Litigants are advised that if the Court ultimately decides that certain information is
                                       important to disclose which has been sealed, it will provide an opportunity for the moving party to
                                  20   respond.
                                              2
                                  21              The Court similarly stated in Trial Order No. 3:

                                  22                   Trial records enjoy a “strong presumption in favor of access” that can
                                                       only be overcome by “compelling reasons supported by specific
                                  23                   factual findings that outweigh the general history of access and the
                                                       public policies favoring disclosure.” Kamakana v. City & Cty. of
                                  24                   Honolulu, 447 F.3d 1172, 1178- 79 (9th Cir. 2006). “In general,
                                                       ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                  25                   disclosure and justify sealing court records exist when such ‘court
                                                       files might have become a vehicle for improper purposes,’ such as the
                                  26                   use of records to gratify private spite, promote public scandal,
                                                       circulate libelous statements, or release trade secrets.” Id. at 1179
                                  27                   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).

                                  28   (Dkt. No. 613 at 1.)

                                                                                         2
                                         Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 3 of 8




                                   1   mind, the Court addresses the below administrative motions and requests to seal.

                                   2          a. Apple’s Individual Request to Seal (PX-314)

                                   3          As stated in Trial Order No. 3, the Court ordered Apple to submit proposed redactions for

                                   4   PX-314. Apple has submitted proposed redactions in accordance with Trial Order No. 3. Having

                                   5   reviewed the document and the proposed redactions therein, the Court finds that the proposed

                                   6   redactions are narrowly tailored in seeking sensitive and confidential information, the disclosure

                                   7   of which would result to competitive harm to Apple. Thus, the Court APPROVES of the proposed

                                   8   redactions submitted by Apple.

                                   9          b. Roblox Inc.’s Motion to Seal. (Dkt. No. 573)

                                  10          Third party Roblox Inc. has filed an administrative motion to seal requesting the sealing of

                                  11   Figure 5 from the written direct testimony of Apple’s expert witness Lorin Hitt. (Dkt. No. 573.)

                                  12   As stated in Trial Order No. 4, the Court granted the sealing of Figure 5. (Dkt. No. 614 at 9.)
Northern District of California
 United States District Court




                                  13   Thus, the Court GRANTS this motion.

                                  14          c. Sony Interactive Entertainment LLC’s Motion to Seal (Dkt. No. 576)

                                  15          Third party Sony Interactive Entertainment LLC has filed an administrative motion to seal

                                  16   sensitive and confidential documents (DX-3660, DX-3865, DX-3988, DX-4425, DX-4493, DX-

                                  17   4519, DX-3094, DX-3125, DX-3433, and DX-3582), selected portions of deposition testimony

                                  18   from Joe Kreiner, and selected portions of the written direct testimony from Apple’s expert

                                  19   witness Lorin Hitt. The Court has already addressed Sony’s request to seal selected portions of

                                  20   deposition testimony from Kreiner. (See Dkt. No. 609 (Trial Order No. 2).) The Court addresses

                                  21   the remaining two requests. Thus:

                                  22          First, as the Court has stated on the record and recognized in Trial Order No. 2, the parties

                                  23   inadvertently disclosed confidential documents belonging to Sony in the maintaining of the

                                  24   publicly accessible box during the course of this bench trial. The disclosure of these documents

                                  25   has already been widely reported.3 Given that these documents have already been widely

                                  26

                                  27          3
                                               See, e.g., https://www.theverge.com/2021/5/3/22417560/sony-ps4-cross-play-
                                  28   confidential-documents-epic-games-agreements.

                                                                                        3
                                         Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 4 of 8




                                   1   disseminated to the public, the Court does not intend to seal these documents. The bell has

                                   2   already been rung. To the extent that any of these identified documents have not been disclosed to

                                   3   the public, Sony may file on or before May 14, 2021 a renewed administrative motion to seal

                                   4   which identifies these as of yet undisclosed documents along with their proposed redactions for

                                   5   the Court’s consideration. At this time, the motion is DENIED WITHOUT PREJUDICE with respect

                                   6   to these documents.

                                   7          Second, Sony Interactive Entertainment seeks to seal portions of the Lorin Hitt direct

                                   8   written testimony. The Court GRANTS sealing as to the first and second bullet points of paragraph

                                   9   114 only, which contain confidential negotiated terms whose disclosure could harm Sony in future

                                  10   negotiations. (Dkt. No. 576-22 ¶ 19.) The remainder of paragraphs 114 and 115 shall be

                                  11   unredacted as containing highly generalized and already-public information. Sealing is further

                                  12   DENIED as to paragraph 163, which contains information that has already been disclosed to the
Northern District of California
 United States District Court




                                  13   public. Figure 4 is sealed in accordance with multiple parties’ confidential information. (See Dkt.

                                  14   No. 614.)

                                  15          d. Apple’s and Epic Games’ Sealing Requests (Dkt. Nos. 577, 596)

                                  16          The Court DENIED WITHOUT PREJUDICE the parties’ sealing requests on the record on

                                  17   Friday, May 7, 2021. The parties submitted a smaller subset of documents for the Court’s

                                  18   consideration, which included those documents used by the parties during the first week, and to

                                  19   which the Court issued its ruling in Trial Order No. 3. (Dkt. No. 613.)

                                  20          Going forward, the parties are ORDERED to file an administrative motion by 6:00 PM

                                  21   PDT on Friday, May 14, 2021 for any exhibits admitted into evidence for the past week and for

                                  22   which they seek to seal in whole or in part. To the extent that there are any exhibits admitted into

                                  23   evidence for which they seek to seal the following week, the parties shall similarly file an

                                  24   administrative motion by 6:00 PM PDT on Friday, May 21, 2021. Finally, should this trial

                                  25   continue into the week of May 24, 2021, any final administrative motion to seal admitted exhibits

                                  26   for that week shall be filed within twenty-four (24) hours of the close of the final trial day.

                                  27          Any such third-party declarations in support of the administrative motions filed by the

                                  28   parties must be filed within twenty-four (24) hours of the filing of the administrative motion.
                                                                                         4
                                         Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 5 of 8




                                   1           e. Nintendo of America Inc.’s Request to Seal, Motion to Seal, and Motion for

                                   2              Reconsideration (Dkt. Nos. 610, 624, 625)

                                   3           Third party Nintendo of America, Inc. has filed (1) a declaration in support of sealing

                                   4   several exhibits (DX-4365, DX-4485, PX-2456, PX-2442) (Dkt. No. 610), (2) an administrative

                                   5   motion to seal the specific agreement between Nintendo and Epic Games (DX-3464) (Dkt. No.

                                   6   624), and (3) a motion for reconsideration as to the denial of sealing of Joe Kreiner’s deposition

                                   7   designation (specifically, 82:14-83:3 and 83:12-16). (Dkt. No. 625.) The Court addresses each in

                                   8   turn:

                                   9           First, with respect to the declaration in support of sealing several exhibits (DX-4365, DX-

                                  10   4485, PX-2456, PX-2442), the Court GRANTS the request as follows:

                                  11                 DX-4365

                                  12                      o This document is appropriately sealed, as the document contains sensitive
Northern District of California
 United States District Court




                                  13                          and confidential information, including user and platform data, the release

                                  14                          of which would result in competitive harm to Nintendo. That said, the Court

                                  15                          does not intend to seal the courtroom if general references summarizing the

                                  16                          information without reference to specific numbers are discussed during

                                  17                          trial.

                                  18                 DX-4485

                                  19                      o 4485.001: The financial amounts as to each platform shall be sealed. The

                                  20                          remainder on this page and in the document shall be unredacted.

                                  21                 PX-2456

                                  22                      o The Switch specific financial amounts shall be sealed on EPIC_02030347,

                                  23                          EPIC_02030355, and EPIC_02030363. The remainder shall be unredacted

                                  24                          barring any further requests from Epic Games or other third parties.

                                  25                 PX-2442

                                  26                      o This page (EPIC_00126837) shall be unredacted and not sealed. This page

                                  27                          is highly relevant to determining platform overlap with respect to Fortnite

                                  28                          and is relevant to determining substitutability between different platforms.
                                                                                         5
                                          Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 6 of 8




                                   1           Second, the Court DEFERS consideration of the specific Epic Games and Nintendo

                                   2   agreement (DX-3464) until its use at trial. (See Dkt. No. 524.) As the Court stated in Pretrial

                                   3   Order No. 9, the Court is inclined to seal party specific agreements given that these documents

                                   4   reflect sensitively negotiated terms and conditions. (Dkt. No. 564 at 3-4.) However, to obtain a

                                   5   comprehensive understanding of the considerations of sealing versus the public’s right of access,

                                   6   the Court finds it appropriate to defer this request until its use at trial. That said, given that the

                                   7   template or generic agreement has been ordered unsealed, the Court intends to only seal terms

                                   8   which deviate from this generic version. Nintendo or Epic Games shall therefore submit a red line

                                   9   between the generic version and the specific agreement for the Court’s consideration.

                                  10           Finally, Nintendo moves for reconsideration as to the denial of the sealing of Joe Kreiner’s

                                  11   deposition designation (specifically, 82:14-83:3 and 83:12-16). (Dkt. No. 525.) As noted above,

                                  12   it is the Court’s standard practice to seal specialized terms that were the result of the parties’
Northern District of California
 United States District Court




                                  13   negotiations. Here, the terms at issue (i) have already been discussed by several fact witnesses

                                  14   and expert witnesses on the record; and (ii) impact gameplay mechanics within Fortnite that are

                                  15   readily apparent to anybody who has played the game itself. Nintendo’s request to seal the mere

                                  16   mention of the existence of these terms, whose existence can be inferred by merely playing

                                  17   Fortnite, is wholly inappropriate without further explanation in light of the foregoing.

                                  18   Accordingly, the Court DENIES the motion.

                                  19           f. Samsung Electronics Co. Ltd. Transcript Sealing (Dkt. No. 615)

                                  20           The Court has reviewed Apple’s notice regarding the proposed unsealing of the transcript

                                  21   from the trial day on May 3, 2021 relating to Samsung Electronics Co. Ltd. (Dkt. No. 615.) The

                                  22   Court HEREBY ORDERS as follows:

                                  23                  The specific numerals referenced a page 203, lines 16, 20, and 21; and page 205,

                                  24                   line 16 are sealed.

                                  25                  Following the comma in page 209, line 13 through line 16 are sealed.

                                  26                  Page 209, lines 21-22 in their entirety are sealed.

                                  27                  Following that “that” in page 210, line 5 through line 7 is sealed.

                                  28                  Following the comma in page 211, line 5 through line 9 is sealed.
                                                                                           6
                                         Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 7 of 8




                                   1                 Following “disclosed” in page 211 until line 10 until “correct” in line 11.

                                   2                 All other proposed redactions are DENIED. The remainder of the transcript shall be

                                   3                  unsealed other than the above redactions.

                                   4          g. PayPal Inc.’s Request to Seal (Dkt. No. 627)

                                   5          The Court GRANTS PayPal Inc’s request to seal PX-2451. The request is narrowly tailored

                                   6   to redact certain information, the disclosure of which would competitively harm PayPal.

                                   7   Samsung request to seal

                                   8          h. Spotify USA Inc.’s Motion to Seal (Dkt. No. 638)

                                   9          The Court GRANTS Spotify USA Inc.’s request to seal the proposed redactions in the

                                  10   document with bates numbers SPOT-EPIC-00000932 through SPOT-EPIC-00000943. (Dkt. No.

                                  11   638.) The Court is unclear if this document will be used as an exhibit in this bench trial. That

                                  12   said, should this document be admitted into evidence or referenced in any way during the course
Northern District of California
 United States District Court




                                  13   of the trial, the Court does not intend to seal the courtroom if general references summarizing the

                                  14   redacted information without reference to specific numbers are discussed during trial.

                                  15      3. Pending Stipulations

                                  16          Having reviewed the stipulations, and for the good cause shown therein, the Court GRANTS

                                  17   the following pending stipulations.

                                  18                 Dkt. No. 519

                                  19                      o The written direct testimony and rebuttal reports for each expert witness

                                  20                         will only be formally admitted into evidence and therefore warrant posting

                                  21                         on the public box (subject to the resolution of sealing issues) on the day of

                                  22                         the expert witness’ testimony, absent any instruction on sealing.

                                  23                 Dkt. No. 629

                                  24                      o The Clerk of the Court shall admit into evidence the exhibits attaching the

                                  25                         testimony identified in the witness deposition designations reflected on page

                                  26                         2 of the stipulation.

                                  27                 Dkt. No. 635

                                  28                      o The Clerk of the Court shall admit into evidence the exhibits identified in
                                                                                        7
                                         Case 4:20-cv-05640-YGR Document 643 Filed 05/12/21 Page 8 of 8




                                   1                          this stipulation. All exhibits shall be posted to the public box except for

                                   2                          those in which the parties have identified any potential sealing issue. Those

                                   3                          documents for which the Court has issued a definitive ruling (i.e. a ruling

                                   4                          other than deferred) shall be placed into the public box in conformance with

                                   5                          the Court’s Orders (or shall be appropriately withheld in the event that the

                                   6                          entirety of the document is appropriately sealed).

                                   7                 Dkt. No. 637

                                   8                      o In accordance with the parties’ stipulation, DX-5552, reflecting categories

                                   9                          with the Apple App Store, is ADMITTED into evidence.

                                  10      4. Related Cases Counsel Access to Sealed Documents and Transcripts

                                  11          As discussed on the record on May 12, 2021, counsel in the related cases (In re Apple

                                  12   Antirust Litigation, 4:11-cv-6714-YGR, and Cameron v. Apple Inc., 4:19-cv-3074) are
Northern District of California
 United States District Court




                                  13   PERMITTED to access the sealed documents and sealed transcripts in this action in light of their

                                  14   agreements to the stipulated protective orders in this action.

                                  15          This Order terminates Docket Numbers 519, 573, 576, 577, 596, 610, 615, 624, 625, 627,

                                  16   629, 635, 637, and 638.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 12, 2021
                                                                                                 YVONNE GONZALEZ ROGERS
                                  19                                                            UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
